DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 

Specification and Drawing
The disclosure is objected to because of the following informalities: 
Specification discloses only element 270 is listed as “a solder paste pad 270” (see 3rd paragraph on page 2 of specification submitted on 02/14/2019), however, 270 doesn’t exist in the drawings. Drawing lists pad 260 on the capacitor 240 in figure 2. Therefore, specification and drawing objected.
 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpateable over by Graydon et al. (US20080202799, hereinafter) and Frasco et al. (US20100112826, hereinafter Frasco) or Graydon,  Frasco, and  Shimada et al. (JP2002299813, hereinafter Shimada) .

Referring to claim 1, Graydon discloses a printed circuit board (PCB) (figure 3 in view of figure 1) comprising: 
a blind via in a layer of pcb (a via in layer 302); and 
a discrete component (104) vertically embedded within the blind via (the via in 302);
a pad over the discrete component (110).  
  the pad extending laterally beyond the blind via (see figure 3), and a portion of the pad vertically overlapping the uppermost surface of the layer of PCB (110 overlapping uppermost surface of 302).
Graydon fails to disclose a solder pad;
wherein the discrete component is vertically embedded under a ball grid array coupling the PCB to an integrated circuit (IC) package, and wherein a solder ball of the ball grid array is vertically over and coupled to the discrete component by the solder paste pad.

Frasco discloses wherein the discrete component (506  in figure 6) is vertically embedded under a ball grid array (BGA device 14; paragraph 0004 states, “a BGA device 1110 has an underside surface 1112 with an array of solder balls 1114. The solder balls 1114 serve as contacts to an integrated circuit (IC) within the package.) coupling the PCB (502) to an integrated circuit (IC) package (see paragraph 0004), and wherein a solder ball of the ball grid array is vertically over and coupled to the discrete component by the pad (604 on 506).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Graydon to have ball grid arrangement over pad as taught by Fresco in order to have electrically connection or data, signal, ground, or power communication between discrete component to the integrated circuit.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Graydon to have pad made of solder material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Additionally, it was known that Solder, a metal alloy, used to create a permanent bond between metal workpieces, therefore, material of pad made of solder material in order to have high strength bonding between PCB and electronic component.


Additionally, Shimada discloses a pad made of solder (14 in figure 8 or figure 1(f))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Graydon to have pad made of solder material because use of solder material would provide a simple and economical way to permanent joint between circuit board with other component when needed and capable of mounting electronic components on a printed wiring board that can be mass-produced at low cost by using cost effective material.
 
Referring to claim 3, Graydon in view of Frasco or Graydon in view of Frasco and Shimada disclose the PCB of claim 1, wherein the discrete component is a decoupling capacitor (paragraph 0029 of Graydon states, “A component 104, for example a decoupling capacitor”).  

Referring to claim 4, Graydon in view of Frasco or Graydon in view of Frasco and Shimada disclose the PCB of claim 1, wherein further comprising: 
a conductive pad layered in the blind via below the discrete component (pad 114 under 104 at top surface of 304 in figure 3 of Graydon). 

Referring to claim 5, Graydon in view of Frasco or Graydon in view of Frasco and Shimada disclose the PCB of claim 1, wherein vertically embedding the discrete component (104 of Graydon as stated in the rejection of claim 1 above). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein vertically embedding the discrete component comprises: performing a blind via process on the PCB; performing an assembly process on the PCB; and performing a via-in-pad process on the PCB. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 6, Graydon in view of Frasco or Graydon in view of Frasco and Shimada disclose the PCB of claim 5, the PCB is a multilayer board (multi-layer PCB in fig. 3 of Graydon; paragraph 0028 states, “FIG. 3 shows a structure wherein a component 104 is installed in a two-layer PCB sandwich. The component 104 is embedded in a top PCB layer 302. This may be done before a bottom PCB layer 303 is affixed to the top PCB layer 302”).

No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the blind via process comprises: producing a multilayer board; and performing an ablation process to produce depth of the blind via. The product is what it is not how it’s made by different processes. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 7, Graydon in view of Frasco or Graydon in view of Frasco and Shimada disclose the PCB of claim 6 (see the rejection of claim 6). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the ablation process comprises performing a direct laser ablation. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 8, Graydon in view of Frasco or Graydon in view of Frasco and Shimada disclose the PCB of claim 6 (see rejection of claim 6). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the ablation process comprises performing a combination of a mechanical drill with laser ablation. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 9, Graydon in view of Frasco or Graydon in view of Frasco and Shimada disclose the PCB of claim 6 (see rejection in the claim 6). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the assembly process comprises: injecting a solder paste into the blind via; plugging the discrete component into the blind via; applying a solder paste on the top layer of the PCB; and performing a reflow to permanently attach the component to the PCB. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 10, Graydon in view of Frasco or Graydon in view of Frasco and Shimada disclose the PCB of claim 9 (Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is injected using a solder jet printer to control a location and an amount of solder paste to be injected. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 11, Graydon in view of Frasco or Graydon in view of Frasco and Shimada disclose the PCB of claim 9 (Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is applied on the PCB by spraying the solder paste on using a stencil. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 12, Graydon in view of Frasco or Graydon in view of Frasco and Shimada disclose the PCB of claim 9 (Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is applied on the PCB by spraying the solder paste using a jet printer. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).



Claims 25 are rejected under 35 U.S.C. 103 as being unpateable over by Wang et al. (US20140247570, hereinafter Wang) and Frasco et al. (US20100112826, hereinafter Frasco) or Wang,  Frasco, and  Shimada et al. (JP2002299813, hereinafter Shimada)
Referring to claim 25, Wang discloses a printed circuit board (PCB) (106in figure 2G) comprising: 
a via (a via) connecting an outer layer of PCB (25) to one or more inner layers (23); 
wherein an uppermost one of the one or more inner layers has an uppermost surface (a top surface of 23);
a discrete component (24; paragraph 0025 states, “the electronic components 24 are capacitors such as multi-layer ceramic capacitor”) vertically embedded within the via (vertically embedded in the via);
a pad on the discrete component (261).  
wherein the pad is extending laterally beyond the via (261 laterally beyond the via);
and wherein a portion of the solder paste pad is vertically overlapping the uppermost one of the one or more layers of the PCB (261 overlapping 23).
Wang fails to disclose a solder pad;
wherein the discrete component is vertically embedded under a ball grid array coupling the PCB to an integrated circuit (IC) package, and wherein a solder ball of the ball grid array is vertically over and coupled to the discrete component by the solder paste pad.
Frasco discloses wherein the discrete component (506  in figure 6) is vertically embedded under a ball grid array (BGA device 14; paragraph 0004 states, “a BGA device 1110 has an underside surface 1112 with an array of solder balls 1114. The solder balls 1114 serve as contacts to an integrated circuit (IC) within the package.) coupling the PCB (502) to an integrated circuit (IC) package (see paragraph 0004), and wherein a solder ball of the ball grid array is vertically over and coupled to the discrete component by the pad (604 on 506).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Graydon to have ball grid arrangement over pad as taught by Fresco in order to have electrically connection or data, signal, ground, or power communication between discrete component to the integrated circuit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Graydon to have pad made of solder material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Additionally, it was known that Solder, a metal alloy, used to create a permanent bond between metal workpieces, therefore, material of pad made of solder material in order to have high strength bonding between PCB and electronic component.
Additionally, Shimada discloses a pad made of solder (14 in figure 8 or figure 1(f)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Graydon to have pad made of solder material because use of solder material would provide a simple and economical way to permanent joint between circuit board with other component when needed and capable of mounting electronic components on a printed wiring board that can be mass-produced at low cost by using cost effective material.


Referring to claim 27, Wang in view of  Frasco or Wang in view of Frasco and  Shimada disclose the PCB of claim 25, wherein the discrete component is a decoupling capacitor (paragraph 0031 of Wang; also see Shimada in paragraph 0022 having chip capacitor).  

Referring to claim 28, Wang in view of  Frasco or Wang in view of Frasco and  Shimada disclose the PCB of claim 25, a conductive pad layered in the via below the discrete component (14 at bottom of 1 in via of 6 in figure 1(f) of Shimada).

Claims 25 are rejected under 35 U.S.C. 103 as being unpateable over by Shimada et al. (JP2002299813, hereinafter Shimada) and Frasco et al. (US20100112826, hereinafter Frasco).
Referring to claim 25, Shimada discloses a printed circuit board (PCB) (see 6 in figure 1(f) or 8 ) comprising: 
a via (a via 8) connecting an outer layer of PCB (10) to one or more inner layers (6 between two layers 10); 
wherein an uppermost one of the one or more inner layers has an uppermost surface (a top surface of 6);
a discrete component (1; paragraph 0022 states that the electronic component 1 is a chip  capacitor) vertically embedded within the via (vertically embedded in the via);
a solder pad on the discrete component (14).  
wherein the pad is extending laterally beyond the via (14 laterally extending beyond via 8);
and wherein a portion of the solder paste pad is vertically overlapping the uppermost surface of the uppermost one of the one or more layers of the PCB ( 14 vertically overlapping 6 ).
Wang fails to disclose wherein the discrete component is vertically embedded under a ball grid array coupling the PCB to an integrated circuit (IC) package, and wherein a solder ball of the ball grid array is vertically over and coupled to the discrete component by the solder paste pad.
Frasco discloses wherein the discrete component (506  in figure 6) is vertically embedded under a ball grid array (BGA device 14; paragraph 0004 states, “a BGA device 1110 has an underside surface 1112 with an array of solder balls 1114. The solder balls 1114 serve as contacts to an integrated circuit (IC) within the package.) coupling the PCB (502) to an integrated circuit (IC) package (see paragraph 0004), and wherein a solder ball of the ball grid array is vertically over and coupled to the discrete component by the pad (604 on 506).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Shimada to have ball grid arrangement over pad as taught by Fresco in order to have electrically connection or data, signal, ground, or power communication between discrete component to the integrated circuit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Graydon to have pad made of solder material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Additionally, it was known that Solder, a metal alloy, used to create a permanent bond between metal workpieces, therefore, material of pad made of solder material in order to have high strength bonding between PCB and electronic component.

Referring to claim 27, Shimada in view of Frasco disclose the PCB of claim 25, wherein the discrete component is a decoupling capacitor (see Shimada in paragraph 0022 having chip capacitor).  

Referring to claim 28, Shimada in view of Frasco disclose the PCB of claim 25, a conductive pad layered in the via below the discrete component (14 at bottom of 1 in via of 6 in figure 1(f) of Shimada).

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3-12 and 25, 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                        /PARESH PAGHADAL/Primary Examiner, Art Unit 2847